Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 1, 3, 5-7, 12-13, 17, and 19 are currently pending.

Response to Amendment
The amendment filed April 19, 2021 has been entered. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed January 26, 2021. Claims 1, 3, 5-7, 12-13, 17, and 19 are maintained in rejection despite Applicant’s arguments/amendments.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 19, 2021 has been received and considered by the examiner.

Claim Rejections - 35 USC § 103
Claims 1, 3, 5, 7, 12-13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sota et al. (JP 2017109730 A, provided with translation), in view of Back et al. (US 6,688,237 B2). 
Regarding claim 1, Sota teaches (Fig. 2-3 and 5): A vehicle end skeleton structure, comprising: a roof structure, the roof structure (9) being a closed frame structure (Fig. 2); and an end energy absorption structure (40a1, 50a1), the upper end of the end energy absorption structure being  
Sota further teaches (Fig. 2): a first anti-expansion beam (32s) with one end connected to a first energy absorption column (40a1) and the other end connected to a second energy absorption column (50a1), and a second anti-expansion beam (32L) with two ends connected with one first energy absorption column separately, wherein an included angle between the second anti-expansion beam and the first anti-expansion beam is an obtuse angle.  Sota does not explicitly teach that the anti-expansion components are plates. 
However, Back teaches (annotated Fig. 1 below): a first anti-expansion plate with one end connected to first energy absorption column and the other end connected to the second energy absorption column. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Sota to replace the anti-expansion beams with anti-expansion plates, as taught by Back, in order to reduce weight and simplify the connecting process (i.e. welding).
Sota further teaches (Fig. 2-3): the roof structure (9) comprises: a first roof bending beam (70a2); and a second roof bending beam (50a2), welded to the first roof bending beam to jointly define the closed frame structure (Fig. 2-3), the roof structure further comprises a roof longitudinal beam (32u, 62), one end of the roof longitudinal beam (32u, 62) is connected with the first roof bending beam 


    PNG
    media_image1.png
    388
    532
    media_image1.png
    Greyscale

Regarding claim 3, Sota and Back teach the elements of claim 1, as stated above. Sota further teaches (Fig. 2): there are two second energy absorption columns (50a1), the two second energy absorption columns being spaced (Fig. 2), and the second energy absorption columns being welded to a side wall structure (7) of the vehicle (Fig. 2).
Regarding claim 5, Sota and Back teach the elements of claim 3, as stated above. Sota further teaches (Fig. 2 and 5): the number of first energy absorption columns (40a1) is an even number, the even number of first energy absorption columns being symmetrically disposed along a vehicle width direction of the vehicle (Fig. 2 and 5).
Regarding claim 7, Sota and Back teach the elements of claim 1, as stated above. Sota further teaches (Fig. 2): the cross section of the first energy absorption column (40a1) is a closed structure (Fig. 2), and/or, the cross section of the second energy absorption column (50a1) is a closed structure (Fig. 2).
Regarding claim 12, Sota and Back teach the elements of claim 1, as stated above. Sota further teaches (Fig. 2 and 6): there are two first anti-expansion beams (32S), and a connecting line of projections of the two first anti-expansion beams, the two first energy absorption columns (40a1), the two second energy absorption columns (50a1) and the second anti-expansion plate (40a2) in a plane parallel to the chassis of the vehicle defines a trapezoidal structure (Fig. 2 and 6). Sota does not teach that the anti-expansion components are plates. However, Back teaches (Fig. 1): first and second anti-expansion plates joining the energy absorption columns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Sota to replace the anti-expansion beams with anti-expansion plates, as taught by Back, in order to reduce weight and simplify the connecting process (i.e. welding).

Regarding claim 13, Sota and Back teach the elements of claim 1, as stated above. Sota further teaches (Fig. 4): a connecting line of projections of the two first energy absorption columns (40a1) and the two second energy absorption columns (50a1) in a plane parallel to the chassis of the vehicle defines a trapezoidal structure (Fig. 4).
Regarding claim 17, Sota and Back teach the elements of claim 1, as stated above. Sota further teaches (Fig. 1-2): A rail vehicle (1), comprising a vehicle end skeleton structure (Fig. 2), wherein the vehicle end skeleton structure is the vehicle end skeleton structure as claimed in claim 1.
Regarding claim 19, Sota and Back teach the elements of the rail vehicle in claim 17, as stated above. Sota further teaches: the vehicle end skeleton is the vehicle end skeleton structure as claimed in claim 3, as taught by Sota and Back. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sota et al. {JP 2017109730 A, provided with translation), in view of Back et al. {US 6,688,237 B2) and Altenburg et al. {US 6,092,473 A). 
Regarding claim 6, Sota and Back teach the elements of claim 3, as stated above. Sota does not teach a weight-reducing hole being provided on a side, facing the second energy absorption column, of the first energy absorption column. However, Altenburg teaches (Fig. 3): weight-reducing cutouts (3B) on a straight frame profile intended for stiffening a shell against buckling (Altenburg, col. 5, lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Sota to provide weight-reducing holes on the first energy absorption column, facing the second energy absorption column, as taught by Altenburg, in order to reduce weight and improve the load capacity of the rail vehicle.

Response to Arguments
Applicant's arguments filed April 19, 2021 have been fully considered but they are not persuasive. 
First, the applicant argues the roof structure shown in Fig. 2 of Sota is not a closed frame structure. The examiner responds that any structure at the top of the vehicle can be broadly construed as the roof structure. The roof structure, as taught by Sota, thereby includes the structures highlighted in red (annotated Fig. 2 below). Further, the entirety of the vehicle frame, as seen in Fig. 2, are enclosed by other structures to form a closed structure.  
Second, the applicant argues that Sota does not disclose “the first energy column is directly connected with the roof longitudinal beam” because reference number 32u does not belong to the roof structure. The examiner responds that the roof longitudinal beam can be broadly construed as reference numbers 32u and 62 because they are structures located on the top of the vehicle. 

Fourth, the applicant argues that Sota does not disclose the second anti-expansion plate because reference number 40a2 belongs to the reference number 40, which includes reference numbers 40a1 and 40a2. The examiner responds that the beam 40a2 is considered part of the vehicle’s frame and achieves the same purpose as the second anti-expansion plate 84 in the instant application, which is to act as a structural member on the vehicle.  
Fifth, the applicant argues that Back does not disclose the relevant contents of the plates by the text description, and therefore cannot be used as the anti-expansion plates of the instant application. The examiner responds that the secondary reference (Back) does indeed satisfy the limitation of anti-expansion plates, and achieves the purpose of being structural members between the first and second energy absorption columns. Further, the applicant did not provide sufficient argument to say why the plates, as taught by Back, cannot be considered anti-expansion plates. 
Sixth, the applicant argues that the Back reference does not disclose a closed frame structure. The examiner responds that Back does not need to teach a closed frame structure to be used as prior art to teach the anti-expansion plates. In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejection are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).
.  

    PNG
    media_image2.png
    369
    471
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617